UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-7240


MICHAEL HARRISON,

                   Plaintiff - Appellant,

             v.

SCOTT OAKLEY, IGO; JOHN A. ROWLEY, Commissioner; VICTORIA
BURKHARD, Assistant Commissioner; PRISON HEALTH SERVICES,
INCORPORATED; CORRECTIONAL MEDICAL SERVICES, INCORPORATED;
RAZAAK ENIOLA, M.D.; LYNN COLE, Regional Manager; DOCTOR
MATHIS,

                   Defendants – Appellees,

             and

JOHN DOE, Regional         Manager;    JOHN    DOE,   Previous   Site
Administrator,

                   Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:07-cv-02468-RDB)


Submitted:    June 17, 2009                       Decided:   July 9, 2009


Before MICHAEL, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Michael Harrison, Appellant Pro Se.    Phillip M. Pickus, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland;
Lisa J. Russell, Larry Michael Waranch, WARANCH & BROWN, LLC,
Lutherville, Maryland; Philip Melton Andrews, Katrina J. Dennis,
KRAMON & GRAHAM, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Michael     Harrison    appeals    the    district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                       We

have     reviewed   the    record     and     find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Harrison v. Oakley, No. 1:07-cv-02468-RDB (D. Md. June

25, 2008).      We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented     in   the    materials

before    the   court   and    argument     would    not   aid   the   decisional

process.

                                                                         AFFIRMED




                                       3